Title: To James Madison from Josef Yznardy, 28 July 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


28 July 1804, Cádiz. “I am honoured with your very obliging lines of the 2d. ulto. in which you are pleased to inform me that the following States Frigates are appointed to come to the Mediterranean (viz)


The President of
44 Guns
Commodore S. Barron
The Congress
36.
Capt. Rodgers
The Constellation
36.
Capt. Campbell
The Essex
32.
Capt. J. Barron &
The John Adams

Capt. Chauncey.
Should any of them come in to this Port, you may depend Sir, that I will do my utmost to render them every Service possible.
“I note what you are pleased to mention respecting the idea of having New Mediterranean Passports for the 1st. July 1805. & I shall be expecting your instructions in due time.
“I have some expectations of seeing shortly here Mr. C. Pinckney our Minister at Madrid, notwithstanding that the reports are more favourable this Post with respect to the Convention in question; it is rumour’d that the Marquis Yrujo is fully empower’d to settle with Congress any misunderstanding.
“I have the pleasure to inclose you a Packet just receiv’d from Consul Gavino at Gibraltar.” Adds in a postscript: “It would give me particular pleasure if you was so obliging & Kind as to permit me to draw for the Ballance of my Accounts with Governmt. as occations very often offers to negociate Bills here.”
